Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-8 of U.S. Application 16/688,135 filed on November 19, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nakajima et al (USPGPub 20140225593). 

    PNG
    media_image1.png
    494
    688
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    533
    media_image2.png
    Greyscale

Prior Art: Nakajima
Regarding claim 1, Nakajima discloses a current sensor (1) comprising: a bus bar (30) through which measurement-target current flows (abstract discloses current detection) and that includes a plate- shaped portion (31); a magnetic core (10) arranged so as to be along a circumferential direction (as shown in fig 6) of the plate-shaped portion and surround the plate-shaped portion (fig 6 shown is around the plate portion); and a casing (40) that houses the bus bar and the magnetic core (as shown in figs 1 and 2), wherein the magnetic core is arranged in such a way that a thickness direction (direction of z) of the magnetic core is along a longitudinal direction (direction of x) of the plate-shaped portion, the casing includes: a lower casing  (41) that covers the plate-shaped portion and the magnetic core from a lower side (right side); and an 

Regarding claim 2, Nakajima discloses wherein the first press-fit portion includes a pair of the grooves, and a pair of the grooves are arranged on thickness-direction front and back sides of the magnetic core press-fitted into the second press-fit portion (as shown in figs 2-6).


Regarding claim 3, Nakajima discloses wherein the pressing portion includes a beam portion including one end fixed to the upper casing, and a convex portion being provided on an opposite end side of the beam portion and protruding downward from a lower surface of the beam portion, and the convex portion presses the bus bar and the magnetic core downward (par 65 discloses locking portion to hold the body and casing together. Therefore the bus bar and the core are protruding downward).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims * are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Nakajima et al (USPGPub 20140225593) in view of Lenhard et al (USPGPub 20140312892). 

Regarding claim 6, Nakajima does not fully disclose wherein the magnetic core includes an arm portion formed of a magnetic material, and the pressing portion presses the arm portion by the convex portion.
. 
Allowable Subject Matter
Claims 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: wherein 19AI-P20180315US01 an upper surface of the opposite end side of the beam portion that presses the bus bar is arranged at a position recessed so as to be on a lower side of an upper surface of the upper casing in combination with the other limitations of the claim. 

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: wherein the bus bar includes a second plate-shaped portion at one end, the casing includes a support portion including a clearance that penetrates in a vertical direction and into which the second plate-shaped portion is inserted, the support portion includes: a first support portion; and a second support portion where the clearance is narrower than in the first support portion, the second plate-shaped portion includes: a terminal portion that 

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: wherein the pressing portions are each provided at a position associated with the arm portion, and the pressing portions press the arm portions at a plurality of locations in combination with the other limitations of the claim. 


Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: wherein the beam portion has elasticity, and by the convex portion of the pressing portion, reception of reaction force and pressing are made in relation to the bus bar in combination with the other limitations of the claim.




Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujita et al (USPGPub 20150042324): discloses a current sensor with a case around the magnetic core. 
Misaki et al (USPGPub 20140091788): discloses current detection with a magnetic core with holding portions around the thickness direction. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868